Citation Nr: 0737034	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a decision review officer (DRO) 
hearing in June 2003.  A transcript of that proceeding has 
been associated with the veteran's claims folder.

This claim was denied by a Board decision dated in January 
2007.  The veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2007, the Court vacated the Board's January 2007 decision and 
remanded the veteran's claim for additional development.


FINDING OF FACT

The veteran's currently diagnosed asthma is not the result of 
a disease or injury in service.


CONCLUSION OF LAW

The veteran's asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2005 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini II, at 
120-121.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice 
in August 2005, she was provided seven months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in March 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  The veteran was 
afforded a VA medical examination in February 2006 to obtain 
an opinion as to whether her asthma can be directly 
attributed to service.  Further examination or opinion is not 
needed on the asthma claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that her currently diagnosed asthma is 
the result of a disease or injury in service.  The Board 
finds that the evidence of record does not support the 
veteran's contention and the claim is denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

At the outset, the Board concedes that the veteran has a 
current diagnosis of asthma and is in receipt of regular 
medical treatment for this condition.  See VA treatment 
records 1999 through 2006.  Thus, element (1) of Hickson has 
been satisfied.

After a thorough review of the veteran's service medical 
records, the Board finds that there is no indication of any 
complaints of or treatment for asthma.  Upon enlistment, the 
veteran's lungs and chest were found to be normal and she did 
not report any complaints.  In November 1989, she complained 
of shortness of breath for three days, with no shortness of 
breath at rest, but she reported that it was associated with 
pain and/or tightness of the chest.  Upon examination, her 
heart and lungs were found to be within normal limits.  She 
was noted to have a congested throat and tender sinuses.  She 
was diagnosed with sinusitis and costochondritis and 
prescribed Amoxicillin, Actifed and Motrin.  In September 
1990 and May 1991, the veteran was diagnosed with an upper 
respiratory infection and possible sinusitis.  Of note is the 
June 1992 treatment note wherein the veteran specifically 
denied having asthma and allergies.  The veteran's separation 
examination, conducted in October 1992, found the veteran's 
chest x-rays to be normal, as was an examination of her lungs 
and chest.  No significant medical findings were noted, and 
in her report of medical conditions she had experienced 
during active service, she reported having sinusitis, but 
specifically denied having asthma, shortness of breath and 
chronic or frequent colds.  Thus, element (2) of Hickson has 
not been satisfied.

The remaining question is that of medical nexus, or element 
(3) under Hickson.  The Board notes that chronicity of 
symptomatology could also establish that the veteran suffered 
from asthma during service.  Unfortunately, however, the 
first recorded treatment for the veteran's asthma was in 
1999, more than seven years after discharge from service.  
With regard to the evidentiary gap in this case between 
active service and the earliest asthma complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran began 
to suffer from asthma during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing asthma complaints, symptoms, or 
findings for approximately seven years between the period of 
active duty and the medical reports dated in 1999 is itself 
evidence which tends to show asthma did not have its onset in 
service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

As noted in the August 2005 notice letter, the veteran was 
specifically requested to provide alternative sources of 
evidence to verify her hearing testimony, such as statements 
from people who knew her while she was in service and knew of 
any disability she had while on active duty, records and 
statements from service medical personnel, pharmacy 
prescription reports, insurance examination records, 
employment physical examinations and medical evidence of 
treatment since military service.  The veteran did not submit 
any additional evidence in response to this request.  As 
such, the Board may consider this lack of evidence as 
"negative evidence" as explained above.  See Jordan, supra.  
VA's duty to assist is not a one-way street.  If the veteran 
wishes assistance in substantiating her claim, she cannot 
passively wait for it in those circumstances where her own 
actions are essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

In the January 2007 informal hearing presentation, the 
veteran's representative requested that the Board obtain the 
opinion of an independent medical expert (IME) to render an 
opinion on whether there was a medical nexus between the 
veteran's active service and her asthma.  The Board may 
obtain an advisory medical opinion when, in its opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2007).  In the present case, 
the Board has determined that an advisory medical opinion is 
not necessary to adjudicate the veteran's claim.  There is no 
complexity or controversy that would warrant such action.

The veteran was afforded a VA respiratory examination in 
February 2006.  The examination report included pulmonary 
function testing, which resulted in the diagnosis of chronic 
bronchial asthma.  With regard to etiology, however, the 
examiner concluded that it was impossible to determine 
whether the veteran's asthma was first manifested or was 
permanently aggravated in service, as the documentation in 
service did not substantiate the history provided by the 
veteran.  While the Board notes that the examiner's opinion 
is not definite, the fact remains that the veteran's service 
medical records are completely negative for any treatments 
for asthma and she did not seek medical treatment for this 
condition until 1999, approximately seven years after she was 
discharged from service.  Thus, any opinion given by an 
examiner regarding date of onset of asthma would be based, in 
part, on an unsubstantiated history provided by the veteran 
and not on objective clinical findings of asthma during 
service or in the early post service years.  Therefore, the 
Board concludes that it is not necessary to obtain another 
examination/opinion in an attempt to obtain a definitive 
opinion regarding nexus.

The only remaining evidence of record are the statements made 
by the veteran herself.  The Board acknowledges that the 
veteran is competent to give evidence about what she 
experienced in service; for example, she is competent to 
discuss her breathing difficulties in service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  The Board does not 
question the veteran's statements that it was difficult for 
her to breathe during service.  This contention is clearly 
supported by her numerous treatments for sinus problems 
during service.  However, there is no evidence that 
substantiates her claim that this respiratory difficulty was 
asthma.  The Board does, however, question the veteran's 
credibility.  Prior to entering service, during service and 
at discharge, the veteran specifically denied suffering from 
asthma.  The service medical records reflect this.  The fact 
that the veteran now claims she was treated for asthma during 
service is questionable, in addition to the fact that she did 
not provide any additional evidence to help support her 
claim.

While the Board sympathizes with the veteran that she 
currently suffers from asthma, the evidence of record simply 
does not support her contention that her asthma began in 
service.  As there is no medical evidence associated with the 
claims folder that provides a positive medical nexus 
statement, and no evidence of asthma in service, the 
veteran's claim must fail.  

The Board must find that the preponderance of the evidence is 
against the claim for service connection for asthma.  As 
noted above, the veteran's opinion as to the etiology of her 
asthma is not a valid medical opinion, upon which an 
allowance may be granted.  See Rucker, supra.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for service connection for 
asthma.  See Gilbert, 1 Vet. App. at 53.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


